TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.03-01-00683-CV


Jon B. Bartoshek, Appellant

v.

Texas Department of Criminal Justice, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN000232, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




	Appellant Jon B. Bartoshek has notified this Court that the parties have settled their
dispute, but will need additional time to finalize the settlement agreement.  We hereby abate the
appeal on our own motion while the parties finalize the settlement agreement.  The Court requests
that the parties submit a status report in thirty days and, if necessary, file a new status report every
thirty days until the settlement is finalized and the parties file a joint motion to dismiss the appeal
in this Court.


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Filed:   April 24, 2002
Do Not Publish